OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on October 22, 1975. In this proceeding to discipline him for professional misconduct, petitioner moves to confirm the report of the referee to whom the issues were referred for hearing and report.
The referee found respondent guilty, inter alia, of converting escrow funds to his own use in the amount of $1,000, issuing a check drawn on said account when there were insufficient funds, neglecting two legal matters entrusted to him, and failing to co-operate with the petitioner Grievance Committee in its investigation of the allegations of professional misconduct.
*211After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the referee. We find the respondent guilty of the afore-mentioned conduct. The petitioner’s motion to confirm the referee’s report is granted.
In determining the appropriate measure of discipline to be imposed we have taken into consideration certain mitigating factors, including respondent’s return of converted funds in the sum of $1,000 to their rightful owner, as well as the serious personal problems respondent was experiencing at the time of these events. Accordingly, respondent should be, and hereby is, suspended from the practice of law for a period of one year, commencing November 15, 1983 and until the further order of this court.
Mollen, P. J., Damiani, Titone, Lazer and Mangano, JJ., concur.